ORDER
PER CURIAM.
Nicholas Breakfield, Defendant, appeals from the judgment entered after he was found guilty of first degree burglary pursuant to section 569.160, RSMo 1994 in a bench-tried case. The trial court sentenced Defendant as a prior and persistent offender to twenty years imprisonment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion would serve no jurisprudential purpose and we affirm by summary order pursuant to Rule 80.25(b). We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm pursuant to Rule 30.25(b).